Citation Nr: 9918953	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  93-08 748	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Eligibility for outpatient fee-basis medical care.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from November 1954 to 
August 1956.

This matter arose from a December 1992 determination letter 
of the Medical Administration Service (MAS) of the Long 
Beach, California, Department of Veterans Affairs Medical 
Center (VAMC) which denied the veteran's application for the 
approval of fee-basis outpatient medical care.  The Board of 
Veterans' Appeals (Board) entered a decision on this matter 
on June 17, 1996, in which the Board determined that it did 
not have jurisdiction to decide whether the veteran was 
entitled to fee-basis medical care.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In May 1998, the Court ordered that the June 17, 
1996, Board decision be reversed and the matter remanded for 
proceedings consistent with the order.  Such proceedings 
require that the Board review the merits of the claim for 
eligibility for fee-basis outpatient treatment. 


REMAND

The veteran contends that he received poor medical care at 
the VAMC in Long Beach, California and was frequently denied 
medical treatment there.  He also contends that he is 
financially unable to make the numerous trips to this medical 
facility in order to get proper medical care.  He requests 
that he be treated by private physicians.

In the Court's May 1998 decision, it was held that in 
determining whether a claimant would be entitled to fee basis 
outpatient medical care, it must be established not only that 
the applicant is a veteran and that he seeks treatment for a 
service-connected disability, but also that VA facilities are 
either (1) geographically inaccessible, or (2) not capable of 
providing the care or services that the veteran requires.  
The Court also held that the Board had jurisdiction to review 
these latter two points since they do not involve a question 
as to the "need for and appropriateness of specific types of 
medical care and treatment" over which the Board would lack 
jurisdiction under 38 C.F.R. § 20.101.

The Court further held that under the plain meaning of 
38 U.S.C.A. § 1703(a), the issue of authorization for fee 
basis medical treatment, i.e., whether a contract should be 
let, does not arise until it is shown that VA facilities are 
geographically inaccessible or incapable of providing the 
required medical care. 

With respect to the question of whether VA facilities are 
capable of providing the care or services that the veteran 
requires, the Court held that before this question could be 
answered, an administrative determination must be obtained 
under 38 U.S.C.A. § 1703 as to what specific types of care, 
services, or treatment are required for the veteran.  Since, 
in the instant case, the veteran's claims file is devoid of 
any such administrative determination, a remand is necessary 
in order to obtain medical clarification in this regard, as 
well as to determine whether any such required care or 
treatment would be available at the Long Beach, VAMC, or any 
other VAMC.  Consideration must also be given to the 
accessibility of treatment at the Long Beach, VAMC, or to any 
other specified VAMC in light of the veteran's service-
connected disabilities.  

It should also be noted that when the VA physician in 
November 1992 denied the veteran's application for fee basis 
medical treatment, he listed the veteran's service-connected 
disabilities as including pneumonia, a left leg disability, a 
right arm disability, and a back disability.  However, the 
only service-connected disabilities noted in the veteran's 
claims file are residuals of a fractured left fibula and 
varicose veins, both of which are evaluated at 0 percent.  In 
view of this, a determination as to the veteran's eligibility 
for fee basis medical care must be based solely on his 
service-connected disabilities.  See 38 U.S.C.A. § 1703(a).

Based on the foregoing, this case is REMANDED for the 
following development:

1.  The VAMC-MAS should assemble all MAS 
folders or loose documents related to the 
veteran's current or past claims for fee 
basis outpatient care, and all such 
folders/documents not already on file 
should be made a part of the appellate 
record for the duration of the appeal.

2.  The veteran should be scheduled for a 
VA examination to assess his outpatient 
medical needs.  The examining physician 
should answer the following question: 
What specific care, services and 
treatment are required for the veteran's 
service-connected residuals of left 
fractured fibula and varicose veins?  A 
copy of the notification to report for 
the examination should be made a part of 
the record.  

3.  Thereafter, the director of the VA 
outpatient clinic in Long Beach should 
provide a written statement as to whether 
VA facilities are incapable of furnishing 
economical care, services and treatment 
for the veteran's service-connected 
disabilities for either of the following 
reasons: (a) because of geographic 
inaccessibility; or (b) because VA 
facilities are not capable of furnishing 
the specific care, services and treatment 
required for the veteran's service-
connected disabilities.  

4.  Following completion of the above, 
the VAMC-MAS should readjudicate the 
veteran's claim for eligibility for fee 
basis outpatient care.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case, and be given an opportunity to 
respond, before the case is returned to 
the Board.

While this case is in remand status, the veteran may if he 
desires submit additional evidence and argument on the 
question at issue to the RO.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



